Citation Nr: 1325933	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for reflex sympathetic dystrophy of the left foot with hammertoes, currently rated 10 percent disabling.

2.  Entitlement to a compensable rating for a low back disability to include sacroiliitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 2006 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claims for increased ratings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Such hearing was scheduled for her in July 2012, and notice was sent by letter to her most recent address.  However, she failed to report.  Subsequently, a letter notifying her that her case was being certified to the Board was returned as undeliverable.  The Board observes that it is possible that the hearing notification letter was not received by the Veteran since it was sent to the same address as the certification letter.  As such, the Board finds that another hearing opportunity should be made available for the Veteran.  The file indicates that the Veteran is in receipt of VA benefits.  All avenues should be pursued to obtain the Veteran's correct address.  

Additionally, in his VA form 646, the Veteran's representative asserted that her service-connected disabilities had worsened since the February 2010 VA examination.  Accordingly, since three years have passed, another examination should be conducted.  

In this regard, the Veteran is advised that she has the responsibility to report for any scheduled examination and to cooperate in the development of the case.  38 C.F.R. § 3.655 (2012); Wood v. Derwinski, 1 Vet. App. 190,193 (1991) (holding that the duty to assist is not always a one-way street and that if a veteran desires help with his claim he must cooperate with VA's efforts to assist him).  She is also responsible for keeping VA apprised of her whereabouts and for providing a current and accurate address.  The Court has firmly held that there is no burden on VA to turn up heaven and earth to locate a veteran.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by phone to ascertain her current mailing address.  If she cannot be reached, utilize all available avenues to obtain her current address (e.g., her representative, CAPRI, SHARE, etc.).

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her left foot and low back disabilities.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  Any testing deemed necessary should also be accomplished.  

3.  Then, readjudicate the claims for increased ratings.  If the benefits sought remain denied, the Veteran and her representative should be provided with a supplemental statement of the case and given an opportunity to respond.  

4.  After the above has been accomplished to the extent possible, schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest available opportunity, unless otherwise indicated, with appropriate notification to the Veteran and her representative at her address of record at least 30 days prior to the hearing date in accordance with 38 C.F.R. § 19.76 (2012).  A copy of the notification letter must be placed in the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

